s '-;?~.~'». x m
'*"»  w L.§'§.f? E”~»E,AS""BY

NO. 30687

lN THE SUPREME COURT OF THE STATE OF HAWAIT

  

§§
_ _ §§
MELVIN B. McQUEEN, JR., Petitioner, §§


vs. §§

TRAVIS J. L. STEPHENS, JR., DEPUTY PUBLIC: 

DEFENDER, STATE OF HAWAI‘:, Respondent. 

ORIGINAL PROCEEDING di
ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of petitioner Melvin B. McQueen,

Jr.'s petition for a writ of mandamus, it appears that petitioner
fails to demonstrate a clear and indisputable right to relief.
Gaddis, 91 HawaiU.200, 204, 982 P.2d 334, 338 (l999)

(A writ of mandamus is an extraordinary remedy that will not

See Kema v.

issue unless the petitioner demonstrates a clear and indisputable
right to relief and a lack of alternative means to redress
adequately the alleged wrong or obtain the requested action.).
Therefore,

v IT IS'HEREBY ORDERED that the clerk of the appellate
court shall process the petition for a writ of mandamus without
payment of the filing fee.

IT lS FURTHER ORDERED that the petition for a writ of
mandamus is denied. f

DATED: Honolulu, HawaiUq

August 3l, 20l0.

w

'§u»uctL¥“P¢WeU44@J“”